Order granting application for a warrant of attachment pursuant to subdivision 2 of section 406 of the Civil Practice Act affirmed, without costs. Pursuant to Local Law No. 3 of 1938 of the City of Yonkers, the Common Council of the City of Yonkers authorized an investigation into the affairs of that city by a committee of four members, and authorized subpoenas of the committee to be subscribed by the chairman of the committee and by the city clerk. A subpoena in the form prescribed by the resolution was duly served on appellant, directing him to appear before it to testify in the investigation. Appellant failed to appear. The application for a warrant of attachment under subdivision 2 of section 406 of the Civil Practice Act followed. The subpoena was properly issued. (Matter of Smith v. Kern, 285 N. Y. 632.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [189 Misc. 1016.]